230 F.2d 948
Lester E. WOOLSEY, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 247.
Docket 23906.
United States Court of Appeals Second Circuit.
Argued March 15, 1956.
Decided March 28, 1956.

Appeal from the United States District Court for the Northern District of New York; James T. Foley, Judge.
Royal D. Woolsey, Canastota, N. Y., for plaintiff-appellant.
Charles K. Rice, Acting Asst. Atty. Gen., Lee A. Jackson, A. F. Prescott, Morton K. Rothschild, Washington, D. C., Theodore F. Bowes, U. S. Atty., Charles J. Miller, Asst. U. S. Atty., Syracuse, N. Y., for defendant-appellee.
Before FRANK, LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
The decision of the district court, 138 F. Supp. 952, is affirmed, on the opinion of Judge Foley.